Per Curiam. This proceeding was under the thirty-eighth section of the chapter entitled “ Roads,” (Rev. Laws, 1845, Sec. 38,) which provides that the decision of the Circuit Court shall be final. We are of the opinion that the legislature intended to prohibit the prosecution of a writ of error as well as an appeal. The point made on this motion, was not considered by this court, in the cases of Hutchins v. De Witt County, 1 Gilm. R. 345, and The County of Sangamon v. Brown et al., 13 Ill. R. 207. The motion is sustained. Motion sustained.